DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is in response to amendments and remarks filed May 5, 2021.  Claims 1-20 are currently pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 9, 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2019/0140003 ("Cheng") in view of U.S. Patent No. 8,026,966 (“Altice”).
Regarding claim 1, Cheng discloses a pixel, comprising: 
a substrate (paragraph [0013], 100, Fig. 3A); 
a storage gate (SG, Fig. 1) controllable to store charge in an area under the storage gate (104b and 102b, Fig. 1) and to transfer the charge from the area under the storage gate (paragraph [0014]); 

a floating diffusion (FD, Fig. 1) that is connected to a readout circuit (DC, Fig. 1) to allow the readout circuit to read out a voltage level of a potential at the floating diffusion (paragraph [0016]); 
a second transfer gate (TG2, Fig. 1) controllable to transfer the charge from the area under the storage gate to the floating diffusion (paragraph [0014]). 
Cheng does not disclose a barrier implant in the substrate under only a portion of the storage gate such that the barrier implant is only under less than an entirety of the storage gate; wherein the barrier implant extends under the portion of the storage gate from a location that is under an edge of the storage gate that is closest to the first transfer gate.
However, Altice discloses a barrier implant in the substrate (308, Fig. 3) under only a portion of the storage gate (304, Fig. 3) such that the barrier implant is only under less than an entirety of the storage gate (Fig. 3); wherein the barrier implant extends under the portion of the storage gate from a location that is under an edge of the storage gate (Fig. 3) that is closest to the first transfer gate (Cheng discloses the first transfer gate, therefore in combination, the barrier implant under the storage gate is closest to the first transfer gate disclosed in Cheng).
It would have been obvious to one of ordinary skill in the art before the effective filing date to add a barrier implant under the storage gate as disclosed by Altice to the pixel of Cheng in order to perform pixel-to-pixel isolation and reduce crosstalk as taught, known, and predictable.
Regarding claim 2, Cheng in view of Altice discloses the pixel of claim 1, and Cheng further discloses that the storage gate (SG, Fig. 1) is connected to receive a storage gate signal that controls the storage gate (paragraph [0018] states the SG electrode can be turned on; i.e. the gate electrode receives a signal to turn on).
Regarding claim 3, Cheng in view of Altice discloses the pixel of claim 1, and Cheng further that the storage gate (SG, Fig. 1) is located between the first transfer gate (TG1, Fig. 1) and the second transfer gate (TG2, Fig. 1).
Cheng does not disclose that the barrier implant in the substrate is under less than an entirety of a length of the storage gate in a direction from the first transfer gate to the second transfer gate.
However, Altice discloses the barrier implant in the substrate (308, Fig. 3) is under less than an entirety of a length of the storage gate (304, Fig. 3) in a direction from the first transfer gate (Cheng discloses the first transfer gate, therefore in combination, Cheng in view of Altice teaches the barrier implant under the storage gate is in a direction from the first transfer gate disclosed by Cheng) to the second transfer gate (310, Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date to add a barrier implant under the storage gate as disclosed by Altice to the pixel of Cheng in order to perform pixel-to-pixel isolation and reduce crosstalk as taught, known, and predictable.
Regarding claim 5, Cheng in view of Altice discloses the pixel of claim 1, and Cheng further discloses that the readout circuit (DC, Fig. 1) comprises a source follower transistor (SF, Fig. 1); and wherein the floating diffusion (FD, Fig. 1) is directly connected to a gate of the source follower transistor (Fig. 1).
Regarding claim 9, Cheng in view of Altice discloses the pixel of claim 1, and Altice further discloses comprising: 
a first barrier implant in the substrate under a portion of the storage gate (308 under SG, Fig. 3); and a second barrier implant in the substrate under only a portion of the second transfer gate such that the second barrier implant is only under less than an entirety of the second transfer gate (308 under transfer gate TX, Fig. 3).

Regarding claim 11, Cheng discloses an image sensor (10, Fig. 1), comprising: 
a pixel array comprising a plurality of pixels (paragraph [0010]), at least one pixel of the plurality of pixels comprising: 
a photodiode (PD, Fig. 1); 
a storage gate (SG, Fig. 1) controllable to store charge in an area under the storage gate (102b and 104b, Fig. 1, and paragraph [0018]) and to transfer the charge from the area under the storage gate (paragraph [0014]); 
a first transfer gate (TG1, Fig. 1) controllable to transfer the charge from the photodiode to the area under the storage gate (paragraph [0012]); 
a floating diffusion (FD, Fig. 1) that is connected to a readout circuit (DC, Fig. 1) to allow the readout circuit to read out a voltage level of a potential at the floating diffusion (paragraph [0016]); and 
a second transfer gate (TG2, Fig. 1) controllable to transfer the charge from the area under the storage gate to the floating diffusion (paragraph [0014]). 
Cheng does not disclose a barrier implant in a substrate, the barrier implant under only a portion of the storage gate such that the barrier implant is only under less than an entirety of the storage gate, the barrier implant extending under the portion of the storage gate from a location that is under an edge of the storage gate that is closest to the first transfer gate.
However, Altice discloses a barrier implant in the substrate (308, Fig. 3) under only a portion of the storage gate (304, Fig. 3) such that the barrier implant is only under less than an entirety of the storage gate (Fig. 3); wherein the barrier implant extends under the portion of the storage gate from a location that is under an edge of the storage gate (Fig. 3) that is closest to 
It would have been obvious to one of ordinary skill in the art before the effective filing date to add a barrier implant under the storage gate as disclosed by Altice to the pixel of Cheng in order to perform pixel-to-pixel isolation and reduce crosstalk as taught, known, and predictable.
Regarding claim 12, Cheng discloses a method, comprising: 
controlling a first transfer gate to transfer charge from a photodiode to an area under a storage gate (paragraph [0018], “… the first transfer gate TG1 and the storage gate electrode SG are turned on such that the image charges accumulated in the photosensitive device PD are transferred into the storage device SD.”); 
controlling the storage gate to store the charge in the area under the storage gate (paragraph [0018], “… the first transfer gate TG1 and the storage gate electrode SG are turned on such that the image charges accumulated in the photosensitive device PD are transferred into the storage device SD.”); 
controlling the storage gate and a second transfer gate to transfer the charge from the area under the storage gate to a floating diffusion (paragraph [0018]); and 
reading out a voltage level of a potential at the floating diffusion using a readout circuit that is connected to the floating diffusion (paragraph [0018]).
Cheng does not disclose a barrier implant that is in a substrate and that is under only a portion of the storage gate such that it is under less than an entirety of the storage gate and that extends under the portion of the storage gate from a location that is under an edge of the storage gate that is closest to the first transfer gate prevents the charge from being spilled back toward the photodiode when the storage gate is controlled to store the charge in the area under the storage gate.

It would have been obvious to one of ordinary skill in the art before the effective filing date to add a barrier implant under the storage gate as disclosed by Altice to the pixel of Cheng in order to perform pixel-to-pixel isolation and reduce crosstalk as taught, known, and predictable.
Regarding claim 13, Cheng in view of Altice discloses the method of claim 12, wherein the first transfer gate is controlled by a first transfer control signal (paragraph [0012]); 
wherein the storage gate is controlled by a storage gate signal (paragraph [0014], “… a bias may be applied to the storage gate SG…”); 
wherein the second transfer gate is controlled by a second transfer control signal (paragraph [0014], “… a bias may be applied to the storage gate SG and a gate of the second transfer gate transistor TG2…”); 
Cheng does not disclose a second barrier implant that is in the substrate and that is under only a portion of the second transfer gate such that it is under less than an entirety of the second transfer gate prevents the charge from being spilled back toward the area under the storage gate when the second transfer gate is controlled to hold the charge at the floating diffusion.

It would have been obvious to one of ordinary skill in the art before the effective filing date to add a second barrier under the second transfer gate as disclosed by Altice in the pixel of Cheng in order to perform pixel-to-pixel isolation and reduce crosstalk as taught, known, and predictable.
Claims 4, 6-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Altice further in view of U.S. Patent Publication No. 2011/0139963 ("Krymski").
Regarding claim 4, Cheng in view of Altice discloses the pixel of claim 1, wherein the storage gate (SG, Fig. 1) is a polysilicon gate.
Cheng in view of Altice does not disclose that the first transfer gate and the second transfer gate are polysilicon gates nor that the barrier implant comprises boron.
However, Krymski discloses the first transfer gate and the second transfer gate are polysilicon gates (paragraph [0010]); and an implant (57, Fig. 4) that comprises boron (paragraph [0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to form the storage, first transfer, and second transfer gates from polysilicon as disclosed by Krymski in the device of Cheng in view of Altice in order to facilitate the manufacturing process and implement the gates in a single polysilicon level, and to include a boron barrier implant as disclosed by Krymski in order to create p-type conductivity in the substrate and perform pixel-to-pixel isolation and crosstalk reduction as taught, known, and predictable.
Regarding claim 6, Cheng in view of Altice discloses the pixel of claim 1, and Cheng further discloses: 
a reset transistor (RST, Fig. 1) that is connected between a reset voltage source (Vpix, Fig. 1) and the floating diffusion (FD, Fig. 1) and that has a gate connected to receive a reset control signal (RST, Fig. 1). 
Cheng in view of Altice does not disclose a first implant in the substrate located between an area under the first transfer gate and the area under the storage gate; wherein the first implant is located directly next to the barrier implant.
However, Krymski discloses a first implant (57, Fig. 4) in the substrate located between an area under the first transfer gate and the area under the storage gate (Fig. 4).  In combination, Cheng in view of Altice further in view of Krymski teaches an implant would be located directly next to the barrier implant.
It would have been obvious to one of ordinary skill in the art before the effective filing date to add implants as disclosed by Krymski to the pixel of Cheng in view of Altice, next to the barrier implants, in order to reduce a potential barrier in the substrate between the gates as taught, known, and predicable.
Regarding claim 7, Cheng in view of Altice further in view of Krymski discloses the pixel of claim 6, and Krymski further discloses: 
a substrate (10, Fig. 4) under the storage gate (SG, Fig. 4), the first transfer gate (TX, Fig. 4), and the second transfer gate (TX2, Fig. 4); 
a first implant (left implant 57, Fig. 4) in the substrate located between an area under the first transfer gate and the area under the storage gate (Fig. 4); and 
a second implant (right implant 57, Fig. 4) in the substrate located between the area under the storage gate and an area under the second transfer gate (Fig. 4).
In combination, Cheng in view of Altice further in view of Krymski teaches an area of the substrate between the barrier implant and the second implant such that the barrier implant is 
It would have been obvious to one of ordinary skill in the art before the effective filing date to add implants as disclosed by Krymski to the pixel of Cheng in view of Altice in order to reduce a potential barrier in the substrate between the gates as taught, known, and predicable.
Regarding claim 8, Cheng in view of Altice further in view of Krymski discloses the pixel of claim 7, and Krymski further discloses the first implant and the second implant (57, Fig. 4) each comprise arsenic (paragraph [0039]).
It would have been obvious matter of design choice to one of ordinary skill in the art before the effective filing date to use arsenic for the implants as disclosed by Krymski in the pixel of Cheng in view of Altice further in view of Krymski in order to create an n-type conductivity in the substrate and reduce a potential barrier between the gates in the substrate as taught, known, and predictable.
Regarding claim 10, Cheng in view of Altice discloses the pixel of claim 9, but does not disclose that the first and second barrier implants each comprise boron.
However, Krymski discloses that a first barrier implant and a second barrier implant each comprise boron (paragraph [0043]). 
It would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date to use boron barrier implants as disclosed by Krymski in the pixel of Cheng in order to create p-type conductivity in the substrate and perform pixel-to-pixel isolation and crosstalk reduction as taught, known, and predictable.
Claims 14-15, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,566,359 ("Leung") in view of U.S. Patent Publication No. 2014/0367552 ("Hynecek").
Regarding claim 14, Leung discloses a pixel, comprising: 

a first transfer gate (TSG, Fig. 1B) that is controllable among a first biasing condition (362, Fig. 3) in which charge is transferable from a photodiode (PD, Fig. 1B) to an area under the first transfer gate (TSG, Fig. 1B), a second biasing condition (364, Fig. 3) in which the charge is storable in the area under the first transfer gate; and 
a second transfer gate (OG, Fig. 1B) controllable to transfer the charge from the area under the first transfer gate to the floating diffusion (366, Fig. 3, and col. 9 lines 14-16).
Leung does not disclose a third biasing condition that lowers a voltage at the first transfer gate to transfer the charge out of the area under the first transfer gate while raising a voltage at the second transfer gate.
However, Hynecek discloses three biasing conditions for controlling the first transfer gate (Abstract), including a first biasing condition in which electrons are transferable from a photodiode to a potential well under the transfer gate, which corresponds to the time 362, Fig. 3 of Leung, a second biasing condition in which the electrons are confined in the potential well under the transfer gate, which corresponds to the time 364, Fig. 3 of Leung, and a third biasing condition in which the electrons are transferable out of the potential well under the transfer gate, which corresponds to time 366, Fig. 3 of Leung.  Therefore, in combination, Leung in view of Hynecek teaches controlling the first transfer gate and the second transfer gate at a same time, time 366, Fig. 3 of Leung, to transfer the charge out of the area under the first transfer gate by lowering a voltage at the first transfer gate to change from the second biasing condition to the third biasing condition while raising a voltage at the second transfer gate.
It would have been obvious to one of ordinary skill in the art before the effective filing date to use three biasing conditions as disclosed by Hynecek for controlling the transfer gate of Leung in order to increase control of the charge flow and allow for overflow management in the photodiode as taught, known, and predictable.
Regarding claim 15, Leung in view of Hynecek discloses the pixel of claim 14, and Leung further discloses: 
a substrate (228, Fig. 2, col. 4, lines 36-51) under the first transfer gate and the second transfer gate (col. 4, lines 36-51); and 
an implant in the substrate (120, Fig. 1B) located between the area under the first transfer gate (TSG, Fig. 1B) and an area under the second transfer gate (OG, Fig. 1B).
Regarding claim 18, Leung discloses a method, comprising: 
controlling a first transfer gate (TSG, Fig. 3) to be in a first biasing condition (logic high, Fig. 3) such that charge is transferred from a photodiode into an area under the first transfer gate (362, Fig. 3); 
controlling the first transfer gate (TSG, Fig. 3) to be in a second biasing condition (logic low, Fig. 3) such that the charge remains stored in the area under the first transfer gate (364, Fig. 3); and 
controlling a second transfer gate (OG, Fig. 3) by raising a voltage at the second transfer gate (logic high, Fig. 3) such that the charge is transferred from the area under the first transfer gate to a floating diffusion (366, Fig. 3) that is directly connected to a gate of a source follower transistor (SF, Fig. 1A or 1B).
Leung does not disclose controlling the first transfer gate to be in a third biasing condition by lowering a voltage applied to the first transfer gate to change from the second biasing condition to the third biasing condition.
However, Hynecek discloses three biasing conditions for controlling the first transfer gate (204, Fig. 2), and the first transfer gate is in a third biasing condition by lowering a voltage applied to the first transfer gate to change from the second biasing condition to the third biasing condition (paragraph [0063] states the second biasing condition is when a voltage of 1V is applied to the transfer gate and the third biasing condition is a voltage of 0V or lower).

Regarding claim 19, Leung in view of Hynecek discloses the method of claim 18, and Leung further discloses: reading out a voltage level of a potential at the floating diffusion (368, Fig. 3 and col. 9, lines 54-55).
Regarding claim 20, Leung in view of Hynecek discloses the method of claim 18, and Leung further discloses that the first transfer gate (TSG, Fig. 3) is controlled to be in the second biasing condition (364, Fig. 3) by applying a voltage of a particular voltage level to the first transfer gate (logic low, Fig. 3);
wherein the first transfer gate (TSG, Fig. 3) is controlled to be in the first biasing condition (362, Fig. 3) by applying a voltage at a level higher than the particular voltage level to the first transfer gate (logic high, Fig. 3).
Leung does not disclose that the first transfer gate is controlled to be in the third biasing condition by applying a voltage at a level lower than the particular voltage level to the first transfer gate.
However, Hynecek discloses three biasing conditions for controlling the first transfer gate (204, Fig. 2), and the third biasing condition is a lower voltage applied to the first transfer gate than the particular voltage applied during the second biasing condition (paragraph [0063] states the second biasing condition is when a voltage of 1V is applied to the transfer gate and the third biasing condition is a voltage of 0V or lower).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use three biasing conditions at different voltage levels as disclosed by Hynecek for controlling the transfer gate of Leung in order to in order to increase control of the charge flow and allow for overflow management in the photodiode as taught, known, and predictable.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Leung in view of Hynecek further in view of Krymski.
Regarding claim 16, Leung in view of Hynecek discloses the pixel of claim 15, but does not disclose that the implant comprises arsenic.
However, Krymski discloses an implant (57, Fig. 4) comprises arsenic (paragraph [0039]).
It would have been obvious matter of design choice to one of ordinary skill in the art before the effective filing date to use arsenic for implants as disclosed by Krymski in the pixel of Leung in view of Hynecek in order to create an n-type conductivity in the substrate and reduce a potential barrier between the gates in the substrate as taught, known, and predictable.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Leung in view of Hynecek further in view of U.S. Patent Publication No. 2016/0155768 ("Yi").
Regarding claim 17, Leung in view of Hynecek discloses the pixel of claim 14, and Leung further discloses: a substrate under the first transfer gate (228, Fig. 2, col. 4, lines 36-51), and Hynecek further discloses that a photodiode comprises an implant (paragraph [0019]).
Leung in view of Hynecek does not explicitly disclose that a portion of the implant extends under a portion of the first transfer gate.
However, Yi discloses a photodiode (PD 205, Fig. 2A) comprising an implant in the substrate (Fig. 2A); wherein a portion of the implant extends under a portion of the first transfer gate (251, Fig. 2A).
It would have been obvious to one of ordinary skill in the art before the effective filing date to implant a photodiode in the substrate and extend a portion of it to under a portion of the first transfer gate as disclosed by Yi in the pixel of Leung in view of Hynecek in order to reduce parasitic current generation as taught, known, and predictable.
Response to Arguments
Applicant’s arguments with respect to claims 1, 11, 12, 14 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA T. TABA whose telephone number is (571)272-1583.  The examiner can normally be reached on Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MONICA T TABA/             Examiner, Art Unit 2878                                                                                                                                                                                           
/THANH LUU/            Primary Examiner, Art Unit 2878